DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 26-31 and 58-72 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
 Response to Arguments
2.	Applicant’s response arguments, with regards to claims 26-31, 58-72, filed on 11/05/2021 are moot in view of the new grounds of rejection under the combination of Shitamoto, Das. Hyung and Iwai for the claim 26 and combination of Shitamoto, Das, Hyung and Wang for claim 63 which is necessitated by Applicant’s amendments.
On page 4 of applicant response with regards to 101 rejection, applicant argues that methods are carried out by a robot that include sensors, processor and software. Examiner respectfully disagrees, the Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be 

Claim Objections
3.	Claim 26 & 63 a43 objected to because of the following informalities: claim 26 recites “enabling the user to input” should be replaced with –enabling a user to input--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Analysis (35 U.S.C 101) for independent claims 26 and 63,
Claims 26 and 63 are a method claim includes the steps of detecting, determining, generating, sectoring, displaying, enabling and altering the sectoring. (thus, the claims are to a process Step 1: yes).
Step 2A Prong One: claims 26 and 63 recite the steps of detecting, determining, generating, sectoring, displaying, and altering the sectoring. These limitations, as CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 26 and 63) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   

Step 2A Prong Two: This judicial exception is not integrated into a practical application; the claim recites the combination of additional element of detecting with sensor and 
Step 2B, the additional element in the claim amounts to no more than mere instructions to apply the exception using a basis generic display/human interface, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claims 26 and 63 are ineligible.
Dependent claims 27-31 and 58-62, 64-72

Step 1: Claims 27-31, 58-62 and 64-72 includes the steps of sectored (claims 27-29 & 31 & 64, 66 & 68),  assigning attributes (claims 30 & 67), generating (claim 58), assigned degree (claim 59), assigned attribute (claim 60),  detected and sectored (claim 65), shift borders (claim 69), combine sub-areas (claim 70), enter additional sub-areas (claim 71) and displaying (claim 72).
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claim recites the combination of additional element of detecting with sensor, user inputting and displaying on a human interface which is recited as a very basic interface that displays a map. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Then claim is directed to the abstract idea.
Step 2B, the additional element in the claim amounts to no more than mere instructions to apply the exception using a basis generic display/human interface, the same analysis 
The additional limitations recited in the dependent claims 27-31, 58-62 and 64-72 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 26-31 and 58-72 are not patent eligible. 

Claim Rejections - 35 USC § 112
5	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 26, recites the “generating, based on the sensor data, hypotheses concerning possible zone borders”, it is unclear, the system determines if there is zone border or not based collected sensor data, hence the term “possible” renders the claim to be indefinite.  


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 26, 27, 30, 58-62, 64 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0166134 to Shitamoto et al. in view of US2014/0128093 to Das et al. further in view of KR20090013523 to Hyung et al. and US2011/0231018 to Iwai et al.

detecting obstacles (robot detect the obstacle see at least [¶ 89, 100 & 105, 108, 124 & 128] and Figs. 3C, 5B, 6A, 7C& 8A); 
determining, using sensors arranged on the autonomous mobile robot, a size and position of the obstacles on the map (size and position of the obstacle see at least claim 21 and [¶ 7-8, 12, 62& 96] and Figs. 3-4);  
generating, based on the sensor data, hypotheses concerning a function of individual detected obstacles (the robot comprises sensors and as shown in Fig. 11 the robot detect obstacle 66 and two parallel walls/(doors or passage way), Examiner interpret  parallel walls as hypotheses concerning detected obstacles see at least [¶ 62, 127&128] and Fig. 11, furthermore, the secondary reference “Hyung” discloses the system generate hypotheses a function of detect obstacle); 
sectoring of the area of robot operation into numerous rooms or sub-areas, based on the detected obstacles and on the generated hypotheses (the robot sectors the working area into multiple sub-areas 66 and 80 based detected obstacle 66 and two parallel walls/ hypotheses, that means the two parallel walls could be a passageway or door frame see at least [¶ 61, 73, 105] and Figs. 5C &6A);  
Shitamoto does not explicitly disclose the limitation of displaying the map, including the rooms or sub-areas on a human machine interface; enabling the user to input, the sectoring of the area of robot operation into rooms or sub-areas, position of doors, 

However, Das is directed to mobile device for positioning. Das discloses the mobile device which in communication with robot, the mobile device displays the diagram for of working area includes multiple regions/zones, obstacles, doorways, doors, corridors and more, Das discloses the user is able the use mobile device identify feature/doors, threshold area and display map with sectoring different zones/areas (as shown in Figs. 8, 15 & 16).  Furthermore, Das discloses the display displays the map of the area with new different multiple areas/zone (1102, 1104, 1106, 1108 and 1110 as shown in Figs. 11-14) based on the user input, that means the alerting the sectoring area based on the user input (see at least [¶ 31, 36, 46, 89, 106, 127-128, 133, 135 & 143] and Figs. 7-12). Therefore, from the teaching of Das, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shitamoto to provide a mobile device includes a user input and a display to display a map includes zones/areas and doorways similar to that of the teaching of Das in order to enhance the safety in different areas.  
However, Hyung is directed to cleaning robot and dividing cleaning space. Hyung discloses a user set-up the cleaning tasks and cleaning space and the user divide the cleaning space into multiple areas (rectangle 1, rectangle 2, ….) as shown in (Fig. 9), furthermore Hyung discloses the system detect obstacle as shown in (Fig. 4) (see at least [¶ 23, 48, 55-56, 60-61, 63-64, 79-80, 91-92 & 95] and Fig. 1-5 & 8-11). Therefore, from the teaching of Hyung, it would have been obvious to one of ordinary skill in the art 
Shitamoto does not explicitly disclose the limitation of hypotheses.
However, Iwai is directed to controlling robot around an obstacle. Iwai discloses the robot assigned degree of probability value to reorganization of each obstacles /hypotheses, that means the system generate hypotheses about the detected obstacle see at least [¶ 5 & 56]). Therefore, from the teaching of Iwai, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shitamoto to use the technique of generating a hypotheses about detected obstacle similar to that of the teaching of Iwai in order to enhance robot safety.

10.	Regarding claims 27 and 64, Shitamoto discloses the area of robot operation (area of robot operation see at least claim 21 and Figs. 1-11).
Shitamoto does explicitly disclose the limitation of sectored into the numerous rooms or sub-areas taking into account the user input. 
However, Das discloses the display displays the map of with sectored area into multiple sub-areas (1102, 1104, 1106, 1108 and 1110 as shown in Figs. 11-14) based on the user input parameters (see at least [¶ 106] and Figs. 11-14). Furthermore, Hyung discloses user divide the cleaning space into multiple areas (rectangle 1, rectangle 2, ….) as shown in Fig. 9). Therefore, from the teaching of Das, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shitamoto to use the technique of the user use the user input to sectoring to multiple 

11.	Regarding claims 30 and 67, Shitamoto, Das, Hyung and Iwai in combination disclose all the limitations of claim 26 as discussed above, Shitamoto does not explicitly disclose the limitation of depending on the user input, assigning attributes to the rooms or sub-areas that influence modus, time, frequency, or a combination thereof.
However, Das discloses a processing unit it takes time to process instructions corresponding to user input for displaying the map of with sectored area into sub-areas (1102, 1104, 1106, 1108 and 1110 as shown in Figs. 11-14) see at least [¶ 90 & 106]. Furthermore, Hyung discloses user divide the cleaning space into multiple areas (rectangle 1, rectangle 2, ….) as shown in Fig. 9).  Therefore, from the teaching of Das, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shitamoto to use the technique of assigning attribute of time which influence the processing of the zone similar to that of the teaching of Das in order to enhance sectoring process of the area.

12.	Regarding claim 58, Shitamoto, Das, Hyung and Iwai in combination disclose all the limitations of claim 26 as discussed above, Shitamoto discloses a specifiable criterion for the generation of hypotheses comprises a distance between two boundary lines lies within a specified interval, two boundary lines lie on one straight line, function designations of the area of operation specified by the user, or a combination thereof (the robot includes sensors and calculation means to compute distance between 

13.	Regarding claim 59, Shitamoto, Das, Hyung and Iwai in combination disclose all the limitation of claim 26 as discussed above, Shitamoto does not explicitly disclose the limitation of a measure or degree of probability is assigned to each of the hypotheses.
However, Iwai is directed to controlling robot around an obstacle. Iwai discloses the robot assigned degree of probability value to reorganization of each obstacles /hypotheses see at least [¶ 5 & 56]). Therefore, from the teaching of Iwai, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shitamoto to use the technique of assigning a degree of probability to each hypotheses similar to that of the teaching of Iwai in order to enhance robot safety.

14.	Regarding claim 60, Shitamoto discloses wherein an attribute is assigned to a zone of the zone, wherein the attribute influences processing of the zone by the mobile robot and depends on one or more generated hypotheses (as shown in Fig.9B when a larger obstacle exist in area/zone and the obstacle is interfering with the robot operation, the robot assigned a stop action/attribute to area/zone see at least [¶ 121] and Figs. 8-10).  



16.	Regarding claim 62, Shitamoto discloses wherein a criterion of the specifiable criteria for the generation of the hypotheses concerning zones takes into account objects detected by employing digital image processing (the camera captures the image of the obstacle and robot generate that the obstacle is large enough to interfere with robot operation in the specific zone see at least [¶ 62, 69, 121-122] and Figs. 8-10).  

17.	Claims 28, 29, 31, 65-66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Shitamoto in view Das, Hyung and Iwa, further in view of US2007/0027579 to Suzuki et al.
18.	Regarding claims 28, 29, 65-66, Shitamoto, Das, Hyung and Iwai in combination disclose all the limitation of claim 26 as discussed above, Shitamoto does not explicitly disclose the limitation of re-claims 28 & 65) the doors between two rooms are detected and entered into the map;  and wherein the area of robot operation is sectored into the numerous rooms or sub-areas taking into account detected doors;  and re-claims 29 & 66) a rooms or sub-areas is sectored into further zones in an automated manner taking into account a preceding user input. 
However, Suzuki is directed to mobile robot. Suzuki discloses the robot detect doors between outside and inside room 201 as shown in the map in Fig. 5, and the system 

19.	Regarding claims 31 and 68, Shitamoto, Das, Hyung and Iwai in combination disclose all the limitation of claim 26 as discussed above, Shitamoto does not explicitly disclose the limitation of the user input concerning the function of a recognized room or sub-area is a designation of at least part of a room and, depending on the designation, the at least part of a room is sectored into further zones. 
Suzuki discloses the living room 201 includes multiple objects/obstacle and the room is divided into sub-areas includes area 1 (314,310, 311 303) and area 2 (303, 304, 305, 308, 309, 310 and 11) and so on, there is section between two obstacles (204 & 205) is furthermore divided into two more sub-areas, (311, 302 and 301) and (301, 302 303) that mean sectoring the area which is part of room into multiple zones) (see at least [¶ 56-57, 89 &91] and Figs. 4-5). Therefore, from the teaching of Suzuki, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shitamoto to use the technique of sectoring the zone which is part of room into .

20.	Claims 63, 69-70 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0166134 to Shitamoto et al. in view of US2014/0128093 to Das et al. further in view of KR20090013523 to Hyung et al. and of US2009/0143912 to Wang et. al. 
21.	Regarding claim 63, Shitamoto discloses method for an automatic sectoring of a map of an area of robot operation of an autonomous mobile robot (see at least claim 21 and Figs. 1-11), the method comprising: 
detecting obstacles (robot detect the obstacle see at least [¶ 89, 100 & 105, 108, 124 & 128] and Figs. 3C, 5B, 6A, 7C& 8A); 
determining, using sensors arranged on the autonomous mobile robot, a size and position of the obstacles on the map (size and position of the obstacle see at least claim 21 and [¶ 7-8, 12, 62& 96] and Figs. 3-4);  
sectoring of the area of robot operation into numerous rooms or sub-areas, based at least on the detected obstacles (the robot sectors the working area into multiple sub-areas 66 and 80 based detected specific obstacle (wall, pillars, furniture or mounted fixtures) see at least [¶ 61, 73, 105] and Figs. 5C &6A);  
Shitamoto does not explicitly disclose the limitation of displaying the map, including the rooms or sub-areas on a human machine interface; enabling the user to input the sectoring of the area of robot operation into rooms or sub- areas, position of doors, designation of functions of recognized rooms or sub-areas, or a combination thereof, altering the sectoring of the area of robot operation in dependency on the user input.

However, Hyung is directed to cleaning robot and dividing cleaning space. Hyung discloses a user set-up the cleaning tasks and cleaning space and the user divide the cleaning space into multiple areas (rectangle 1, rectangle 2, ….) as shown in (Fig. 9), furthermore Hyung discloses the system detect obstacle as shown in (Fig. 4) (see at least [¶ 23, 48, 55-56, 60-61, 63-64, 79-80, 91-92 & 95] and Fig. 1-5 & 8-11). Therefore, from the teaching of Hyung, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shitamoto to provide to use the technique 
Shitamoto does not explicitly disclose the limitation of the user input offers the possibility of further sectoring the room or sub-areas.
However, Wang is directed to graphically allocating robot’s working space. Wang discloses a user input device with display where a graphical image of working space is displayed, where the input device offers dividing/sectoring sub-areas around the house and user is able to define the position and size of each area, that means the system offers the user to further divide sub-areas with specified size (see at least [¶ 10, 20-22] and Figs. 1-2, 4 & 6). Therefore, from the teaching of Wang, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shitamoto use the technique of user input offers further dividing sub-areas similar to that of the teaching of Wang in order to enhance robot’s operation.  

22.	Regarding claims 69-70, Shitamoto, Das, Hyung and Wang in combination disclose all the limitation of claim 63 as discussed above, furthermore, Wang discloses re-claim 69) the user input offers the possibility to shift borders (“the user can directly define the position and size of each area” that means user input offers borders shift see at least [¶ 22]).  re-claim 70) the user input offers the possibility to combine sub-areas (the user can drag and drop the vacuum into the combine working areas of 61a-61f, that means the system allow the user to combine areas to be vacuumed see at least [¶ 25]).  Therefore, from the teaching of Wang, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shitamoto use the 

23.	Regarding claim 72, Shitamoto, Das, Hyung and Wang in combination disclose all the limitation of claim 63 as discussed above, furthermore, Das discloses traversable boundaries between areas are displayed on the human machine interface in a different manner than non-traversable boundaries (sections 1604-2 and 1602-2 indicate the boundaries that are traversable into the suite A& B and boundaries 1102 & 1108 (staircase and elevators) that are non-traversable  see at least [¶ 132 &143] and Figs. 11 &16). Therefore, from the teaching of Das, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shitamoto use the technique of displaying traversable and non- traversable boundaries similar to that of the teaching of Das in order to enhance robot’s operation.  

24.	Claims 71 is rejected under 35 U.S.C. 103 as being unpatentable over Shitamoto in view of Das, Hyung, and Wang further in view of US2015/0006289 to Jakobson et al.  
25.	Regarding claim 71, Shitamoto, Das, Hyung and Wang in combination disclose all the limitation of claim 63 as discussed above, Shitamoto does not explicitly disclose the limitation of the user input offers the possibility to enter additional sub-areas.  
However, Jakobson is directed to defining different areas in maps. Jakobson discloses the user is able to add areas (see at least [¶ 20 & 71] and Fig. 6A). Therefore, from the teaching of Jakobson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shitamoto use the technique of allowing the .
Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RACHID BENDIDI/Primary Examiner, Art Unit 3667